Exhibit 10.14 to 10-K

AMENDMENT TO THE

CONVERGYS CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

The Convergys Corporation Executive Deferred Compensation Plan is hereby amended
effective January 1, 2005 in the following respects;

1. A new Section 3.6 is added to the Plan to read as follows:

3.6 2005 Deferral Election. Notwithstanding any other provision contained herein
to the contrary, a Key Employee may make a deferral election with respect to any
time-based restricted stock unit awards and restricted stock awards granted
prior to December 31,2005 under the terms of the 1998 LTIP by submitting an
election agreement OP a form provided by the Committee on or before
March 15.2005. A deferral election made under this Section shall only relate to
awards that have not been paid nor have become payable as of the time of
election.

2. A new Section 5.2.5 is added to the Plan to read as follows:

5.2.5 Notwithstanding any other provision contained herein to the contrary, the
Committee (or its delegate), in its discretion, may allow a Key Employee whose
employment terminated during 2005 to cancel the deferral arrangement applicable
to amounts deferred under the Plan as of a date subsequent to December 31, 2004
(including earnings on such amounts) and receive distribution of such amounts
immediately following- termination; provided, however, that no such cancellation
shall apply to amounts that were earned and vested and to which the Key Employee
had a legally binding right on or before December 31, 2004.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
approved on December 21, 2005.

 

By:   /s/ James F. Orr Title:   Chairman and Chief Executive Officer Convergys
Corporation